Citation Nr: 0116538	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  98-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for muscle 
tension headaches, currently rated noncompensable (zero 
percent) from October 13, 1992 to March 7, 1995, and 10 
percent disabling from March 8, 1995.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from October 1990 to 
March 1991.  He had a prior period of active duty for 
training from September 1984 to February 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The prior procedural history of this 
case is set forth in the Board's decision dated April 21, 
2000.  As a result of the Board's April 2000 decision, only 
the issue listed on the title page remains in appellate 
status before the Board at this time.


FINDINGS OF FACT

1.  The appellant has experienced chronic headaches occurring 
approximately every other day for the past several years, 
treated primarily with over-the-counter pain relief 
medications, with no clinically-documented evidence of more 
severe, migraine-type headaches, since the October 1992 
effective date of the award of service connection for this 
disability.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his muscle tension headaches disability so as to 
require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an original evaluation of 10 
percent, but no higher, for the appellant's muscle tension 
headaches disability, effective from the grant of service 
connection, October 13, 1992, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 8100 
(2000).

2.  Application of the extraschedular provisions for the 
muscle tension headaches disability is not warranted.  38 
C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his disability and development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

As this claim arises from an appeal of the RO's assignment of 
the original disability ratings for the appellant's muscle 
tension headaches, the Board will consider whether there is 
any basis to award "staged" ratings at any pertinent time, 
to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal arising 
from the assignment of an initial or original disability 
rating upon the award of service connection may, consistent 
with the facts found, be higher or lower for segments of time 
under review, i.e., the original rating may be "staged").  
Moreover, as the appellant has been advised by the statement 
of the case of the pertinent schedular criteria and all 
pertinent evidence considered, the Board finds that it may 
proceed to a disposition as it is not shown that the RO's 
failure to correctly identify the type of claim (appeal of 
"original" disability rating) resulted in any prejudice to 
the appellant.  See Bernard, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The appellant's muscle tension headaches disability has been 
rated analogous to migraine headaches under Diagnostic Code 
8100.  See 38 C.F.R. § 4.20 (2000).  According to the 
schedular criteria under Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling, while less frequent attacks of the same variety 
are rated noncompensable (zero percent); a 30 percent rating 
is warranted for migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  38 C.F.R. Part 4, Diagnostic Code 8100 
(2000).  A 50 percent rating for very frequent, completely 
prostrating and prolonged migraine attacks productive of 
severe economic inadaptability represents the maximum 
disability evaluation rating under code 8100.

The appellant was granted service connection and a 10 percent 
rating for his muscle tension headaches disability by rating 
decision in May 1998, effective from August 28, 1996.  As a 
result of the Board's April 2000 decision, the appellant was 
granted an earlier effective date for the award of service 
connection for this disability, from August 28, 1996 to 
October 13, 1992.  The Board remanded the case back to the RO 
for consideration of the Fenderson-staged rating rule.  
Thereafter, by rating decision issued in June 2000, the RO 
assigned staged ratings for his headaches disability, awarding 
a noncompensable (zero percent) rating from October 13, 1992 
to March 7, 1995, and 10 percent rating from March 8, 1995.

The pertinent medical evidence in this case consists of 
VA/private/service department medical treatment records dated 
from 1991 to 1999 and the reports of VA compensation 
examinations conducted in July 1991, July 1995 and April 1998.  
Additional relevant evidence will be discussed below.

The medical records dated in 1991-99 reflect treatment 
primarily for unrelated medical problems (in particular, for 
low back pain, depression and a prostate disorder), but these 
records also document treatment/evaluation for headaches on 
the following occasions:  June 1992 (complained of headaches 
from elevated blood pressure; diagnosed with hypertension-
accelerated); October 1993 (admitted for treatment of 
hypertension; also complained of headaches); November 22 and 
23, 1993 (complained of headaches and blurred vision; 
diagnosed with hypertension, uncontrolled); January 1995 
(psychological consult - complained of chronic headaches and 
impotence; evaluated for symptoms of mild depression); April 
1995 (complained of headaches occurring on and off; was 
instructed to keep a log of his headaches); May 1995 (reported 
that he had one bad headache since his last visit; stated that 
he forgot to bring in his log); July 19, 1995 (did not 
specifically complain of headaches, but assessment was that 
his headaches appeared to be caused or exacerbated by his 
psychological problems); July 31, 1995 (stated that his 
headaches still "come and go"); September 1995 (complained 
of continued problems with nagging headaches, described as 
very dull, long-lasting pain, although he reported a decrease 
in more severe-variety headaches; diagnosed as tension 
headaches); October 1995 (reported that he continued to 
experience headaches); December 1995 (stated that his 
headaches had increased, described as nagging feeling around 
his temples that moved down to his occipital area and behind 
his back; he also stated that he noticed he had more visual 
problems lately, although the report noted that recent 
attempts to correlate his headaches with his hypertension had 
failed); January 24, 1996 (stated that he had a bad headache 
on January 15, 1996, which made him stay in bed all day; 
described his headaches started with a stabbing-like pain in 
his head, and then all around his head); August 1996 
(neurosurgery consult; report noted that he had headaches for 
the past four years, starting in the frontal area and then 
radiating to the occipital area, every other day, variable in 
duration and relieved with medications (Excedrin), but with no 
associated migraine-like symptoms like nausea/vomiting, 
photophobia, etc.; clinical examination was negative for any 
pertinent abnormal findings; the assessment was hypertension 
with tension headaches); February 1997 (stated that he was 
still having headaches, with pain slightly responsive to 
Excedrin); June 1997 (still complaining of headaches; started 
on new medication); March 1998 (no active complaints, but 
report noted that the appellant was depressed over his back 
pain and headaches; he indicated that he was seeing a 
psychiatrist for his headaches and that he was seen in the 
headaches clinic); October 1998 (psychological evaluation - 
stated that he lost his job recently due to his back and 
"chronic migraines"); November 1998 (psychological consult 
report noted that he was taking Excedrin for "migraine" 
headaches occurring two or three times per month); and, 
January 1999 (physical therapy consult for back pain noted 
that he also had migraines).

With respect to the above, the Board notes that a statement 
received from the appellant's former employer as well as 
records from the Social Security Administration clearly 
reflect that he went on disability due to a low back injury 
sustained at work; none of these records reflect any loss of 
employment or disability determination based on his headache 
complaints.

The VA examination conducted in July 1991 was for an 
evaluation of back and left leg conditions, but the report 
noted the appellant's complaints of having headaches at times 
secondary to his high blood pressure.  The July 1995 VA 
examination did not reflect any complaints, findings, 
diagnoses regarding his headaches.  The VA examination 
conducted in April 1998 was specifically for evaluation of his 
headaches disability; on this examination, the appellant 
reported having 3-4 headaches per week, with a duration of 24-
48 hours.  He described his headaches as involving pain in the 
retro-orbital, bitemporal and biparietal regions.  He 
indicated that he had sharp pains, but described no associated 
migraine-type pathology (throbbing pain, nausea, vomiting, 
photophobia, phonophobia, focal neurological symptoms).  He 
also reported that he had 1-2 incapacitating headaches per 
month (lasting 16 hours).  He reported that he was taking 
Nortriptyline for his headaches, but that he had only recently 
started taking this medication for his headaches and only when 
he needed it (p.r.n. basis).  Neurological examination 
findings were negative for any related abnormal pathology.  
Based on these findings, the examiner's diagnosis was chronic 
muscle tension headaches as described, unrelated to 
hypertension.

In view of the relative severity and nature of the 
appellant's headaches as shown by the medical evidence 
covering the entire rating period, October 1992 to the 
present, the Board concludes that the headaches disability 
more closely approximates the criteria for a 10 percent 
rating effective from the date of claim, October 13, 1992.  
As noted above, the diagnostic criteria provide that 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  While the medical records reflect a relatively 
uneventful history of treatment between 1992 and 1994 (with 
no reported treatment shown in 1994), later dated records 
reflect a four-year old history of headaches dating back to 
1992 of chronic, dull-type headaches occurring every other 
day or so and treated with over-the-counter analgesics (e.g., 
Excedrin), with more severe headaches occurring on a very 
infrequent basis, at least as far as is shown objectively by 
treatment records, notwithstanding the appellant's 
contentions made on appeal and accounts of his disability 
reported at the time of the April 1998 VA examination.  In 
considering this evidence, and with resolution of all 
reasonable doubt in favor of the appellant, the Board finds 
that the appellant's disability picture more closely 
approximates the higher rating of 10 percent under Code 8100 
for the entire "staged rating" period, and therefore, an 
increased rating to that level is in order effective from 
October 13, 1992.  38 C.F.R. § 4.7.

However, the Board also finds that a preponderance of the 
evidence is against entitlement to higher increased or 
"staged" ratings for his headaches.  The criteria for a 30 
percent rating require migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  On this point, the Board notes that there is 
no objectively documented accounts from treatment reports or 
other competent evidence to establish that he has averaged a 
headache of such severity every month over the last several 
months.  Further, the criteria for a 50 percent rating  - 
"very frequent, completely prostrating and prolonged 
attacks," is clearly not shown as there is no evidence 
showing either documented treatment for a completely 
prostrating attack or a regular pattern of in/outpatient 
treatment specifically for headaches of a more severe nature.  
On this point, the Board finds that his complaints and 
current treatment modalities described by the medical 
evidence does not reflect a "severe" disability as 
contemplated by the schedular criteria.  In this case, there 
is no objective evidence showing actual treatment for 
completely prostrating attacks and as such, it is not 
possible to verify the true nature of the appellant's more 
disabling attacks that he claims occur, particularly, as he 
described on the April 1998 VA examination, which, as noted, 
is not supported by the voluminous medical treatment records.

There is also no claim by the appellant or other evidence to 
support a finding that his headaches cause him severe 
economic inadaptability, regardless of the fact that no 
evidence actually shows that he has "very frequent, 
completely prostrating and prolonged attacks."  As noted 
above, the evidence clearly shows that he left his last job 
because of a back injury, for which he later was awarded 
disability benefits from the Social Security Administration.  
In summary, the evidence describing the treatment/evaluation 
of this disability does not reflect a headache disorder 
manifested by the above-emphasized phrase, notwithstanding 
the claimed frequency of headaches.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board concludes that its 
award of the 10 percent original rating for the appellant's 
headaches disability adequately reflects the level of 
impairment pursuant to the schedular criteria.  In this 
respect, the appellant's contentions on appeal have been 
accorded careful consideration, but the Board concludes that 
the medical findings discussed above are more probative of 
the level of disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an increased rating above that now 
assigned for the period in question (10 percent from October 
13, 1992), the doctrine is not for application.  38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the evidence reflects 
that the appellant's headaches disability is more 
appropriately rated 10 percent disabling; however, it does 
not appear that he has an "exceptional or unusual" 
disability.  Specifically, the Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required inpatient hospitalization in 
the remote or recent past for this disability.  Hence, it 
does not appear that he has an exceptional disability 
manifested by frequent hospitalizations.  Furthermore, there 
also is no evidence of record which shows that he is not 
working or cannot work due to this disability, and hence, the 
overall picture presented by the evidence does not actually 
reflect "marked interference" in employment due 
specifically to his headaches disability.  Moreover, the 
record shows that he is on disability from the Social 
Security Administration due to unrelated medical problems.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

An increased rating to 10 percent effective from the original 
date of claim, October 13, 1992, but no higher, for the 
appellant's muscle tension headaches disability is granted, 
subject to the regulations governing payment of monetary 
benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

